              Case 2:14-cr-00113-JLR Document 159 Filed 06/17/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                     CASE NO. CR14-0113JLR

11                               Plaintiff,               ORDER
                   v.
12
            MICHAEL A. RILEY,
13
                                 Defendant.
14

15          Before the court is Defendant Michael A. Riley’s second motion for

16   compassionate release pursuant to 18 U.S.C. § 3582(c)(1). (Mot. (Dkt. # 158).) Mr.

17   Riley is represented by counsel. (See CJA Appt. (Dkt. # 157).) As such, Mr. Riley may

18   not file a pro se motion unless he complies with the requirements of Local Civil Rule

19   83.2(b)(5). See Local Rules W.D. Wash. LCrR 1(a) (adopting Local Rules W.D. Wash.

20   LCR 83.2(b) for criminal proceedings); see also id. LCR 83.2(b)(5) (requiring a

21   represented party that seeks to appear or act pro se to “request[] by motion to proceed on

22   his or her own behalf, certif[y] in the motion that he or she has provided copies of the


     ORDER - 1
              Case 2:14-cr-00113-JLR Document 159 Filed 06/17/20 Page 2 of 2



 1   motion to his or her current counsel and to the opposing party, and [receive from the

 2   court] an order of substitution by the court terminating the party’s attorney”); United

 3   States v. Halbert, 640 F.2d 1000, 1009 (9th Cir. 1981) (“A criminal defendant does not

 4   have an absolute right to both self-representation and the assistance of counsel. . . .

 5   Whether to allow hybrid representation remains within the sound discretion of the trial

 6   judge.”); United States v. Durden, 673 F. Supp. 308, 309 (N.D. Ind. 1987) (citing

 7   Halbert, 640 F.2d at 1009) (exercising the discretion to decline to consider a represented

 8   criminal defendant’s pro se motion). The court directs Mr. Riley and his current counsel

 9   to discuss Mr. Riley’s current situation and the relief he requests.

10          Because Mr. Riley improperly filed his motion pro se, the court STRIKES the

11   second motion for compassionate release (Dkt. # 158) without prejudice to refiling after

12   compliance with the court’s Local Rules concerning pro se representation.

13          Dated this 17th day of June, 2020.

14

15                                                     A
                                                       JAMES L. ROBART
16
                                                       United States District Judge
17

18

19

20

21

22


     ORDER - 2
